Citation Nr: 1023684	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-14 250	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1943 to May 1946.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in September 2007 to the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO) for additional development.  

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2007, and a 
transcript of the hearing is of record.  The Veteran provided 
the correct spelling of his last name at the hearing.  


FINDING OF FACT

Skin cancer was not present until many years after separation 
from service and was not caused by exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied in this case. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in December 2006 that informed the Veteran of the 
requirements needed to establish entitlement to the issue on 
appeal.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letter.  A Supplemental Statement of the Case was issued in 
February 2007.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the December 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
radiation review under 38 C.F.R. § 3.311 was obtained in 
2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 2007 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  First, direct service connection must 
be considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, if a Veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation), and 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).
Third, if a Veteran was exposed in service to ionizing 
radiation, and after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Veteran claims that his skin cancer was caused by his 
exposure to ionizing radiation while he was stationed in 
Nagasaki, Japan from September 1945 to January 1946.    

Initially, the Board notes that service treatment records are 
negative for complaints, diagnoses, or treatment related to 
skin cancer.  Post-service, the first diagnosis of skin 
cancer is not found in the record until it was reported by R. 
Nagy, M.D., in June 2001, that the Veteran began 
dermatological treatment in January 1986 for removal of basal 
cell and squamous cell carcinomas.  Additionally, the record 
is negative for any medical opinion relating post-service 
skin cancer to military service.  Therefore, entitlement to 
service connection for skin cancer based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

As to post-service continuity of symptomatology under 38 
C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946 and 
his first diagnosis of skin cancer in 1986 to be compelling 
evidence against finding continuity.  Put another way, the 
nearly 40 year gap between the Veteran's discharge from 
active duty and the first evidence of skin cancer weighs 
heavily against his claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  The Board notes that the Veteran 
has not claimed that skin cancer has existed since service.

Based on the discussion above, the Board also finds that 
service connection for skin cancer is not warranted based on 
the initial documentation of the disability after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the 
post-service disability and an established injury, disease, 
or event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).

The presumptions found at 38 C.F.R. §§ 3.307 and 3.309 also 
do not help the Veteran because skin cancer is not listed 
therein and did not manifest within one year of separation.

As to the second method of establishing service connection, 
the Board notes that the presumption afforded the Veteran 
under 38 C.F.R. § 3.309 only applies if the disease claimed 
is one of the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo- alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. § 
3.309(d).

Therefore, because skin cancer is not a presumptive disease 
under this section, service connection cannot be granted 
under the second method of entitlement.  38 C.F.R. § 
3.309(d); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 38 
C.F.R. § 3.311 provides special procedures for evidentiary 
development and adjudication of a claim when the Veteran 
either presents medical evidence of having one of the 
specifically enumerated diseases (i.e., a "radiogenic 
disease") or when he presents scientific evidence that a 
current disability is related to ionizing radiation exposure.  
38 C.F.R. § 3.311(b).

For purposes of 38 C.F.R. § 3.311, the specifically 
enumerated diseases are as follows: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and 
any other cancer.  See 38 C.F.R. § 3.311(b)(2).

Skin cancer is a "radiogenic disease" as defined by 38 C.F.R. 
§ 3.311(b)(2).  The Board notes, however, that 38 C.F.R. § 
3.311 does not create a presumption for service connection.  
Rather, as reported above, it merely provides special 
procedures for evidentiary development and adjudication of a 
claim.  Implicit in the regulation is the requirement for 
evidence of a medical nexus between the exposure to the 
ionizing radiation and the current disability.

As noted above, the Veteran asserts that he was exposed to 
ionizing radiation as part of the occupation of Nagasaki, 
Japan from September 1945 to January 1946.  

The RO obtained a dose estimate from the Defense Threat 
Reduction Agency (DTRA) in June 2008.  His radiation dose 
estimates were: total external gamma dose of 0.30 rem; upper 
bound total external gamma dose of 0.84 rem; total skin dose 
beta plus gamma (face/cheeks) was 2.2 rem and upper bound 
total skin dose beta plus gamma (face/cheeks) was 6.5 rem; 
total skin dose beta plus gamma (forehead/glabella) was 2.0 
rem and upper bound total skin dose beta plus gamma 
(forehead/glabella) was 6.0 rem; total skin dose beta plus 
gamma (neck) was 2.4 rem and upper bound total skin dose beta 
plus gamma (neck) was 7.0 rem; total skin dose beta plus 
gamma (ears) was 2.2 rem and upper bound total skin dose beta 
plus gamma (ears) was 6.5 rem.

A September 2009 Memorandum from the Director of VA Radiation 
and Physical Exposures, Compensation and Pension Services 
noted the DTRA dose estimates and noted that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health was used to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's skin cancers.  For purposes of 
calculation, the Veteran's radiation doses were assumed to 
have been received as a single acute dose in 1945, the 
earliest year of exposure.  It was noted that this assumption 
would tend to increase the probability of causation as 
calculated by IREP.  The Program calculated a 99th percentile 
value for the total probability of causation of 25.65%.  
Based on the above, it was noted to be unlikely that the 
Veteran's basal cell carcinomas and/or squamous cell 
carcinomas could be attributed to ionizing radiation exposure 
while in service.

In a January 2010 letter, the Director of Compensation and 
Pension Services stated that, based on a review of the entire 
evidence, there was no reasonable possibility that the 
Veteran's skin cancers were the result of radiation exposure 
in service.  



Therefore, even though the Veteran was exposed to some level 
of ionizing radiation while on active duty, service 
connection cannot be granted pursuant to 38 C.F.R. 
§ 3.311 for skin cancer because the preponderance of the 
competent evidence is against finding a nexus between any 
such exposure and the claimed disability.

In reaching the above conclusions, the Board has not 
overlooked the hearing testimony from the Veteran and his 
son, the written statements of the Veteran, and the lay 
statements on file in support of the claim.  Medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is true that lay statements, such as those by the Veteran 
and his son, can be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the Veteran or his son, who are 
competent to comment on his symptoms, have the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  Therefore, 
these statements are not probative evidence as to the issue 
on appeal.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim for service connection for skin cancer, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin cancer due to ionizing radiation 
is denied.



____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


